EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Lyle on 1/27/2021.
The application has been amended as follows: 
In the claims:

(Currently Amended) A semiconductor structure, comprising: 
a gate structure formed over a semiconductor substrate, wherein the gate structure
comprises: 
a gate dielectric layer;
a first conductive layer over the gate dielectric layer; 
a second conductive layer over the first conductive layer, wherein the second conductive layer has a first inclined top surface and a second inclined top surface, wherein an incline of the first inclined top surface extends from a first point near the first 
the gate electrode layer disposed over the second conductive layer; and 
a hard mask layer being in contact with the gate electrode layer and in contact with a top surface of the first conductive layer and in contact with a sidewall of the gate dielectric layer,
wherein the gate electrode layer is between the second conductive layer and the hard mask layer.

8. (canceled)

9. (Currently Amended) The semiconductor structure of claim l, wherein the first inclined top surface of the second conductive layer are collinear and have a same slope.

Allowable Subject Matter
 Claims 1-7, 9-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1, 11, and 16, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the hard mask layer contacting the gate dielectric layer and the first conductive work function layer and another conductive layer is between the second conductive work function layer and the 
The closest prior art of record is Park (US 8,536,040) which discloses a hard mask layer 112a in contact with a first conductive layer 108 and gate dielectric layer 107, Figure 1h.
However, the instant application differs from the prior art in that the instant application includes the hard mask layer contacting the gate dielectric layer and the first conductive work function layer in combination with another conductive layer between the second conductive work function layer and the hard mask.  This structure is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is the claimed gate stack configuration including a sufficiently thick hard mask layer to prevent a short circuit due to a thin hard mask layer, paragraph 72 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897